Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed April 7, 2022. Applicant’s reply to the restriction/election requirement of February 7, 2022 has been entered. Claims 1-14 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed WIPO International Application No. PCT/JP2018/019738, filed May 23, 2018, is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed, as required by 37 CFR 1.55, for Japanese Patent Application Pub. No. JP 2017-197068, which application was filed in Japan on October 10, 2017.  
Election/Restrictions
Applicant’s election of Group I, claims 1-6, is acknowledged. Applicant’s elections of i) “copolymers of two or more acrylic monomers” as the species of acrylic resin, and ii) “blue” as the species of complementary color layer color are both also acknowledged. The Examiner has determined that claims 1-3 read on the elected subject matter. 
Accordingly, claims 4-14 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on April 7, 2022. Claims 1-3 are currently under examination. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 requires the cosmetic sheet to have a “complementary color layer” formed by “applying an ink with a color tone complementary to the color of the discolored portion”. The “color tone complementary to the color of the discolored portion” is not defined by the claim, and the limitation appears to be arbitrary, relative, and subjective, and is really nothing more than an explanation of an abstract “concept” rather than an actual physical limitation on the color of the color layer, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim. 
***Indeed, as the “color” of the “discolored portion” can be just about any color, the “color tone complementary to” this color can be just about any color. The claim is being interpreted as the color of this color layer is not necessarily limited to any particular color or set of colors.
2. Claim 1 requires the cosmetic sheet to have a “light scattering layer” formed by applying an ink having a “reflective material”, which is not defined by the claim. Even assuming reflection is limited to the reflection of visible light generally, many materials are able to reflect light, but not all reflective materials can scatter light. For example, a blue pigment that appears blue because it reflects blue light but absorbs all other visible wavelengths falls within the purview of “a reflective material” but does not necessarily scatter light. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the “reflective material”, the metes and bounds of the color (or lack thereof) of the “light scattering layer”, and one of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claim. 
Claim 2 stipulates in a wherein clause that the complementary color layer has a “basic color of blue”. One of ordinary skill in the art cannot definitively ascertain the metes and bound of “a basic color of blue”, whether “a basic color of blue” necessarily includes or excludes “blue” or how blue is a “basic color of blue”, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim. 
Claims 2 and 3 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame et al. (U.S. Patent Application Pub. No. 2017/0073535), in view of Ito et al. (Japanese Patent Application Pub. No. JP 2012-012339A).
Applicant Claims
Applicant claims a cosmetic sheet comprising a thin film, a “complementary color layer” formed by applying a blue ink to a surface of the thin film, a “light scattering layer” formed by applying an ink to the “complementary color layer”, and a “coloring layer” formed by applying an ink to the “light scattering layer”; wherein the ink for each layer comprises an acrylic resin of a copolymer of one or more acrylic monomers, a higher alcohol containing three or more carbon atoms, and water; and wherein the ratio of the thickness of the “light scattering layer” to the thickness of the “complementary color layer” is 0.1-10:1. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kusukame et al. disclose e.g. a cosmetic sheet comprising a thin film, one or more color layers formed by applying ink via inkjet printing to the thin film; wherein the ink for each color layer comprises e.g. an acrylic resin of a copolymer of one or more acrylic monomers, glycerin (i.e. a higher alcohol containing three carbons), and water; wherein the ink colors can be selected from blue, white, red, yellow, and black; and wherein each of the applied color layers can be of a uniform thickness, wherein the ink employed is highly safe for living bodies and provides an image with high permanency and water resistance (abstract; paragraphs 0013, 0030, 0032-0034, 0037-0038, 0041, 0046, 0056, 0059, 0061-0063, 0066-0070, 0085).
Ito et al. disclose a cosmetic sheet comprising a thin film onto which e.g. two or more coloring pigments are sprayed, each coloring pigment spray contains a polymer component, a color pigment, and a liquid medium comprising an organic solvent and water. Ito et al. further disclose that a “complementary color”, such as e.g. blue, corrects the skin color, and that white (e.g. titanium oxide) or pearlescent pigments have the effect of scattering light, which blurs the shadow under the sheet, and generally reduces color unevenness. Ito et al. further disclose that the cosmetic sheet should have an overall appearance color from yellow to red, whereby the cosmetic sheet has the effect of appearing uniform with the skin, reducing color unevenness such as from redness or freckles on the skin, and making the fine irregularities of the skin inconspicuous. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Kusukame et al. do not explicitly disclose that the cosmetic sheet contains the combination of a “complementary color layer” (i.e. a blue color layer), a “light scattering layer” (i.e. a white or pearlescent color layer), and another coloring layer. This deficiency is cured by the teachings of Ito et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Kusukame et al. and Ito et al., outlined supra, to devise Applicant’s claimed sheet. 
Kusukame et al. disclose e.g. a cosmetic sheet comprising a thin film, one or more color layers formed by applying ink via inkjet printing to the thin film; wherein the ink for each color layer comprises e.g. an acrylic resin of a copolymer of one or more acrylic monomers, glycerin (i.e. a higher alcohol containing three carbons), and water; wherein the ink colors can be selected from blue, white, red, yellow, and black; and wherein each of the applied color layers can be of a uniform thickness, wherein the ink employed is highly safe for living bodies and provides an image with high permanency and water resistance. Since Ito et al. disclose that a cosmetic sheet comprising a thin film onto which a “complementary color”, such as e.g. blue, is sprayed corrects the skin color, and onto which white (e.g. titanium oxide) or pearlescent pigments are sprayed has the effect of scattering light, which blurs the shadow under the sheet, and generally reduces color unevenness; and further discloses that the cosmetic sheet should have an overall appearance color from yellow to red; one of ordinary skill in the art would thus be motivated to manufacture the Kusukame et al. cosmetic sheet by applying a blue color layer, a white or pearlescent color layer, and e.g. a yellow or red color layer, with the reasonable expectation of success that the resulting cosmetic sheet will be highly safe for living bodies, provide an image with high permanency and water resistance, and, upon application to skin, will appear uniform with the skin, reduce color unevenness such as from redness or freckles on the skin, and make the fine irregularities of the skin inconspicuous.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617